Citation Nr: 0110578	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  96-46 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for arthritis of the right knee.

2.  Entitlement to an initial evaluation in excess of 
10 percent for arthritis of the left knee.

3.  Entitlement to service connection for bilateral wrist 
disorder.

4.  Entitlement to service connection for bilateral hand 
disorder.

5.  Entitlement to service connection for bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to May 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO (1) granted service connection 
for arthritis of both knees and assigned a 10 percent 
evaluation, effective June 1, 1995; (2) granted service 
connection for scar, residuals of corneal abrasion of the 
left eye; residuals of a chip fracture to the left ring 
finger; and arthritis of the little fingers of both hands, 
and assigned noncompensable evaluations for each disability, 
effective June 1, 1995; and (3) denied service connection for 
myopia, amblyopia, glaucoma, bilateral foot disorder, 
bilateral hand disorder, bilateral wrist disorder, bilateral 
ankle disorder, stomach disorder, and depression.  

The veteran perfected appeals only for the claims for 
entitlement to an evaluation in excess of 10 percent for 
arthritis of both knees and service connection for bilateral 
wrist disorder, bilateral hand disorder, bilateral foot 
disorder, and stomach disorder.  See 38 C.F.R. § 20.200 
(2000) (appeal consists of a timely filed notice of 
disagreement and, following issuance of a statement of the 
case, a substantive appeal).

In November 1996, the RO denied service connection for 
colorectal cancer, bursitis, and tendinitis.  The veteran did 
not appeal that decision, and thus these claims are not part 
of the current appellate review.

In September 1999, the RO granted separate 10 percent 
evaluations for arthritis of the right knee and arthritis of 
the left knee, effective June 1, 1995.  The veteran has not 
indicated he is satisfied with the granting of separate 
10 percent evaluations, and thus the claims remain on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim remains 
in controversy where less than the maximum available benefit 
is awarded).

In December 1999, the RO granted service connection for 
irritable bowel syndrome and assigned a 30 percent 
evaluation, effective June 1, 1995.  The veteran has not 
filed a notice of disagreement following the grant of service 
connection for irritable bowel syndrome, and thus that claim 
is no longer on appeal.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement 
following denial of a particular claim for service connection 
cannot be construed as a notice of disagreement following the 
granting of service connection for that claim).


FINDINGS OF FACT

1.  Arthritis of the right knee is manifested by painful 
motion with arthritis.

2.  Arthritis of the left knee is manifested by painful 
motion with arthritis.

3.  There is no competent evidence of a current bilateral 
wrist disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010 (2000).

2.  The criteria for an initial evaluation in excess of 
10 percent for arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010 (2000)

3.  Bilateral wrist disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that in October 1980, the 
veteran complained of pain and swelling in the left wrist.  
The examiner noted that an x-ray of the left wrist showed no 
fracture.  

A June 1984 report of medical examination shows clinical 
evaluation of the veteran's upper extremities was normal.  A 
May 1991 report of medical examination shows clinical 
evaluation of the veteran's upper extremities was normal, 
except for the left index finger, which was tender at the 
metacarpophalangeal joint.  The examiner noted it was 
possible that the veteran had arthritis in that finger.

A November 1995 VA examination report shows the veteran 
complained of arthralgia of the knees.  He noted he had 
arthralgia in his hands, but did not address his wrists.  
Range of motion of the joints of the upper extremities was 
full and that the veteran had excellent grip strength.  The 
examiner stated examination of the lower limbs revealed 
negative straight leg raising and that active and passive 
range of motion was normal with 10 degrees flexion and 
180 degrees extension.  He noted that crepitation was shown 
on movement of both knees.  The examiner entered a diagnosis 
of recurrent arthralgia of the knees.  There was no diagnosis 
entered as to the veteran's bilateral wrist.  X-rays taken of 
the knees at that time showed slight degenerative joint 
disease of the knees, bilaterally.

An April 1997 VA examination report shows the veteran 
reported increased symptoms of both knees.  He stated he had 
decreased ability to bend his knees and had difficulty coming 
up from a bended-knee position.  The veteran complained of 
stiffness in his knees.  He also complained of stiffness in 
his wrists.  

The examiner stated the veteran was able to do deep knee 
bends.  He noted the veteran had crepitus on bending his 
knees.  Examination of the knees revealed no deformity, 
swelling, or other impairment.  The examiner stated flexion 
and extension of the right and left knees were normal, as 
were adduction and abduction.  As to the veteran's wrists, 
the examiner stated the veteran had normal range of motion.  
The diagnosis entered for the knees was to rule out 
degenerative joint disease.  The examiner stated the veteran 
had subjective loss of grip strength, but with no pathologic 
diagnosis found.  X-rays taken of the veteran's knees at that 
time revealed slight degenerative changes involving the 
patellofemoral joint, bilaterally.  X-rays of the wrists 
showed no significant bony destruction and no evidence of a 
gross fracture deformity.

A July 1999 fee-basis examination report shows the veteran 
stated he was no longer able to exercise or jog due to 
bilateral knee pain.  He also stated he was no longer able to 
dance.  The veteran stated he had weakness, stiffness, 
inflammation, instability, and locking sensation on a 
constant basis.  He stated he was able to walk, vacuum, do 
the grocery shopping, mow the lawn, drive, and climb stairs.  
The veteran stated he was not able to do gardening due to his 
bilateral knee pain.

Physical examination revealed a one-centimeter difference in 
leg length with the right being longer than the left.  The 
examiner noted the veteran did not have limited function of 
standing or walking.  Examination of the knees revealed no 
evidence of heat, redness, swelling, effusion, or drainage.  
The examiner noted there was evidence of moderate crepitus, 
specifically on the left knee.  He stated there was no 
evidence of instability or weakness.  Flexion was to 
130 degrees, bilaterally.  Flexion with movement against 
gravity was to 130 degrees, and movement against strong 
resistance was to 80 degrees.  Extension was 0 degrees with 
pain at 0 degrees.  Extension with movement against gravity 
was 0 degrees, and movement against strong resistance was 
30 degrees.  The examiner stated drawer test and McMurray 
test were negative, bilaterally.  He added the range of 
motion of the affected joints were additionally limited by 
pain, fatigue, and lack of endurance following repeated use 
with fatigue having a major impact on function.  

The examiner stated x-rays showed tiny degenerative patellar 
spur on the right knee and no abnormality on the left knee.  
He entered a diagnosis of arthritis of the bilateral knee.  
The examiner stated the veteran's subjective complaints were 
weakness, stiffness, and the inability to exercise and jog.  
He stated the objective factors were mildly diminished range 
of motion of the bilateral knee and evidence of crepitus.  
The examiner noted that although the left knee x-ray did not 
show an abnormality, the veteran had clinical evidence of 
arthritis of both knees.  He stated the veteran would be 
limited in jogging, kneeling, crouching, and crawling and 
should avoid walking on uneven ground.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Further, the record discloses that the RO informed the 
veteran in the March 1996 rating decision, the August 1996 
statement of the case, and the August 1997 and December 1999 
supplemental statements of the case of the evidence necessary 
to establish service connection for a bilateral wrist 
disorder and to establish an evaluation in excess of 
10 percent for the right and left knees.  In the August 1996 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claim for service 
connection and his claim for an increased evaluation for the 
right and left knees.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, The Disabled American Veterans.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran, and his 
representative, are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran has not identified any treatment 
for his knees and wrists other than that which is already of 
record.  Specifically, in the veteran's VA Form 21-526, 
Veteran's Application for Compensation or Pension, the 
veteran stated to look at the service medical records when 
asked what physicians and hospitals he had been treated by 
for the illnesses for which he sought service connection.  
The veteran has not alleged that there are any additional 
medical records related to treatment for the disabilities for 
which she seeks benefits that VA has not already obtained.  
Finally, in accordance with its duty to assist, the RO has 
had the veteran undergo several VA examinations related to 
his claims.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

The Board notes that because it is remanding the claims for 
service connection for bilateral foot disorder and bilateral 
hand disorder, it need not address whether VA has met its 
duty to assist as to those claims, as the purpose of the 
remand will be to meet such duty.


III.  Criteria

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Increased Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claim (the Court) has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under Diagnostic Codes 5010, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion.  38 C.F.R. 4.71a, Diagnostic Codes 5010 
(2000).  When, however, limitation of motion of the specific 
joint or joints is noncompensable under the appropriate 
Diagnostic Codes, an evaluation of 10 percent is for 
application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.  Limitation of motion must 
be objectively confirmed by findings, such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  See 
38 C.F.R. 4.59 (2000); Hicks v. Brown, 8 Vet. App. 417, 420 
(1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991)); VAOPGCPREC 9-98 (August 14, 1998).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. 4.71a, Diagnostic Code 5257 (1999). 

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. 4.71, Plate II 
(2000).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. 4.71a, Diagnostic Code 
5260 (2000). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5261 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

A.  Service Connection

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a bilateral wrist 
disorder.  The veteran claims that he has stiffness in both 
of his wrists and that service connection is warranted for 
such problems.  The service medical records show that the 
veteran complained of swelling and pain in his left wrist.  
X-rays taken of his left wrist at that time showed no 
fracture.  The veteran was examined following his October 
1980 complaint, and there were no findings related to the 
veteran's left wrist or right wrist.  The examinations 
conducted following service have not established a bilateral 
wrist disorder.  The November 1995 examination failed to 
reveal any findings of a bilateral wrist disorder, and the 
July 1997 examination failed to reveal any objective evidence 
of pathology.  The examiner stated the veteran had subjective 
loss of grip strength, but noted that it could not be 
substantiated by pathology.  

Thus, the Board finds that veteran's claim fails because he 
has not brought forth evidence of a bilateral wrist disorder.  
Therefore, the Board finds that the preponderance of the 
evidence is against a finding that the veteran has a 
bilateral wrist disorder.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim.").

Although the veteran has asserted he has a bilateral wrist 
disorder, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board is aware that the x-ray report of the hands and 
wrists indicated that there was a finding of degenerative 
changes; however, the examiner noted that the degenerative 
changes were only at the interphalangeal joints, which does 
not include the wrists.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a bilateral wrist disorder, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. 49.

B.  Increased Evaluation

1.  Right knee

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for arthritis 
of the right knee.  As stated above, under Diagnostic Code 
5010, traumatic arthritis is to be evaluated under limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When 
limitation of motion for the specific joint is 
noncompensable, a 10 percent evaluation is assigned for such 
major joint or group of minor joints affected by the 
limitation of motion.  Id.  Here, the evidence establishes 
that the veteran's range of motion of the right knee is, at 
worst, 0 degrees to 130 degrees, which was shown by objective 
evidence to be painful motion.  The veteran's extension is 
not limited, but his flexion is limited by 10 degrees.  
Additionally, there is x-ray evidence of arthritis in the 
right knee.  The Board notes that limitation of flexion to 
130 degrees is noncompensable.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Accordingly, the assignment of the 
10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 is proper.  See 38 C.F.R. § 4.59 (2000) (The intent 
of the Schedule for Rating Disabilities is to recognize 
actually painful joints due to a healed injury as being 
entitled to at least the minimum compensable rating for the 
joint); VAOPGCPREC 9-98.

The Board must now consider whether an initial evaluation in 
excess of 10 percent is warranted.  The Board finds that the 
preponderance of the evidence is against such finding.  The 
Board has specifically considered the guidance of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), in this determination.  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See id. (discussing 38 C.F.R. §§ 4.40, 4.45).

In November 1995, the veteran's range of motion in the right 
knee was 0 degrees to 130 degrees.  In April 1997, the 
examiner stated the veteran's range of motion of the right 
knee was normal.  In the July 1999 examination report, the 
examiner stated the range of motion was 0 degrees to 
130 degrees.  The examiner noted the veteran's range of 
motion was additionally limited by pain, fatigue, and lack of 
endurance following repeated use with fatigue having a major 
impact on function.  The examiner reported that flexion of 
the right knee against gravity was to 130 degrees and against 
strong resistance was to 80 degrees.  Flexion limited to 
80 degrees is still noncompensable, and thus a compensable 
evaluation under Diagnostic Code 5260 is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260; See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991) (explaining that 
functional loss due pain is to be rated at the same level as 
the functional loss where motion is impeded).  The Board is 
aware that the examiner stated that extension was limited 
against strong resistance to 30 degrees.  Although extension 
limited to 30 degrees warrants an evaluation in excess of 
10 percent, the preponderance of the evidence establishes 
that the veteran's extension is not limited.  Accordingly, 
the Board finds that an initial evaluation in excess of 
10 percent for arthritis of the right knee is not warranted.  
See 38 C.F.R. 4.40, 4.45; Spurgeon v. Brown, 10 Vet. App. 
194, 196 (1997); DeLuca, 8 Vet. App. at 206. 

The Board notes that the RO has evaluated the veteran's right 
knee under the hyphenated Diagnostic Codes of 5010-5257.  
Diagnostic Code 5257 addresses lateral instability and 
recurrent subluxation of the knee.  There has been no 
evidence of any lateral instability or recurrent subluxation 
to warrant even a compensable evaluation under Diagnostic 
Code 5257.  In fact, when the veteran was examined in July 
1999, the examiner stated specifically that there was no 
evidence of instability of the knee.  Due to there being no 
competent evidence establishing that the veteran has lateral 
instability or recurrent subluxation, separate evaluations 
under Diagnostic Codes 5010 and 5257 are not warranted.  See 
VAOPGCPREC 23-97 (July 1, 1997).

The veteran is competent to report his symptoms.  To the 
extent that he reported his symptomatology was worse than the 
initial assignment of a 10 percent evaluation for both knees, 
he was correct, and the RO has granted each knee a separate 
10 percent evaluation.  However, to the extent that the 
veteran has asserted that his service-connected arthritis of 
the right knee warrants an evaluation in excess of 
10 percent, the medical findings do not support his 
assertions.  As stated above, the veteran has arthritis, but 
his limitation of motion is noncompensable and the maximum 
evaluation available to him is a 10 percent evaluation.  The 
examiners have described the veteran's right knee as being no 
more than mildly disabling.  The Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  To 
this extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

The Board finds no basis for assignment of separate 
evaluations for separate periods of during the appeal period.  
See Fenderson, supra.  The veteran's service-connected 
arthritis of the right knee has remained the same during the 
appeal period.

2.  Left knee

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for arthritis 
of the left knee.  As stated above, under Diagnostic Code 
5010, traumatic arthritis is to be evaluated under limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When 
limitation of motion for the specific joint is 
noncompensable, a 10 percent evaluation is assigned for such 
major joint or group of minor joints affected by the 
limitation of motion.  Id.  Here, the evidence establishes 
that the veteran's range of motion of the left knee is, at 
worst, 0 degrees to 130 degrees, which was shown by objective 
evidence to be painful motion.  The veteran's extension is 
not limited, but his flexion is limited by 10 degrees.  
Additionally, there is x-ray evidence of arthritis in the 
left knee.  The Board notes that limitation of flexion to 
130 degrees is noncompensable.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Accordingly, the assignment of the 
10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 is proper.  See 38 C.F.R. § 4.59; VAOPGCPREC 9-98.

The Board must now consider whether an initial evaluation in 
excess of 10 percent is warranted.  The Board finds that the 
preponderance of the evidence is against such finding.  The 
Board has specifically considered the guidance of DeLuca, 8 
Vet. App. 202, in this determination.  An increased 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See id. 
(discussing 38 C.F.R. §§ 4.40, 4.45).

In November 1995, the veteran's range of motion in the left 
knee was 0 degrees to 130 degrees.  In April 1997, the 
examiner stated the veteran's range of motion of the left 
knee was normal.  In the July 1999 examination report, the 
examiner stated the range of motion was 0 degrees to 
130 degrees.  The examiner noted the veteran's range of 
motion was additionally limited by pain, fatigue, and lack of 
endurance following repeated use with fatigue having a major 
impact on function.  The examiner reported that flexion of 
the left knee against gravity was to 130 degrees and against 
strong resistance was to 80 degrees.  Flexion limited to 
80 degrees is still noncompensable, and thus a compensable 
evaluation under Diagnostic Code 5260 is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260; See Schafrath, 1 
Vet. App. at 592 (explaining that functional loss due pain is 
to be rated at the same level as the functional loss where 
motion is impeded).  The Board is aware that the examiner 
stated that extension was limited against strong resistance 
to 30 degrees.  Although extension limited to 30 degrees 
warrants an evaluation in excess of 10 percent, the 
preponderance of the evidence establishes that the veteran's 
extension is not limited.  Accordingly, the Board finds that 
an initial evaluation in excess of 10 percent for arthritis 
of the left knee is not warranted.  See 38 C.F.R. 4.40, 4.45; 
Spurgeon, 10 Vet. App. at 196; DeLuca, 8 Vet. App. at 206. 

The Board notes that the RO has evaluated the veteran's left 
knee under the hyphenated Diagnostic Codes of 5010-5257.  
Diagnostic Code 5257 addresses lateral instability and 
recurrent subluxation of the knee.  There has been no 
evidence of any lateral instability or recurrent subluxation 
to warrant even a compensable evaluation under Diagnostic 
Code 5257.  In fact, when the veteran was examined in July 
1999, the examiner stated specifically that there was no 
evidence of instability of the knee.  Due to there being no 
competent evidence establishing that the veteran has lateral 
instability or recurrent subluxation, separate evaluations 
under Diagnostic Codes 5010 and 5257 are not warranted.  See 
VAOPGCPREC 23-97.

The veteran is competent to report his symptoms.  To the 
extent that he reported his symptomatology was worse than the 
initial assignment of a 10 percent evaluation for both knees, 
he was correct, and the RO has granted each knee a separate 
10 percent evaluation.  However, to the extent that the 
veteran has asserted that his service-connected arthritis of 
the left knee warrants an evaluation in excess of 10 percent, 
the medical findings do not support his assertions.  As 
stated above, the veteran has arthritis, but his limitation 
of motion is noncompensable and the maximum evaluation 
available to him is a 10 percent evaluation.  The examiners 
have described the veteran's left knee as being no more than 
mildly disabling.  The Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements, even if 
sworn, in support of a claim for monetary benefits.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

The Board finds no basis for assignment of separate 
evaluations for separate periods of during the appeal period.  
See Fenderson, supra.  The veteran's service-connected 
arthritis of the left knee has remained the same during the 
appeal period.

3.  Extraschedular consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2000).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected 
arthritis of the right knee and arthritis of the left knee 
warrant extraschedular evaluations.  However, the clinical 
presentation of the veteran's service-connected disabilities 
is neither unusual nor exceptional as to render impractical 
the application of the regular schedular standards.  See id.  
The record, moreover, does not reflect frequent periods of 
hospitalization due to these disabilities or interference 
with employment to a greater degree that that contemplated by 
the regular schedular standards, which are based on average 
impairment of employment.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the left knee is denied.

Entitlement to service connection for a wrist disorder is 
denied.


REMAND

As stated above, the Veterans Claims Assistance Act has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim, and expanded VA's duty to notify the 
veteran and the representative, if any, concerning the 
aspects of claim development.  See VCAA; Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 104 (2000).

As to the veteran's claim for service connection for a 
bilateral foot disorder, the Board notes that the service 
entrance examination noted second degree pes planus.  When 
the veteran was examined in July 1984 and May 1991, clinical 
evaluations of the veteran's feet were normal.  There is no 
separation examination.  When the veteran was examined in 
April 1997, he was diagnosed with decreased arches in his 
feet.  X-rays taken of his feet at that time revealed 
degenerative joint disease of the first metatarsophalangeal 
joint, bilaterally.  The Board finds that additional 
development is warranted for this claim for service 
connection.  Specifically, the Board finds that an opinion is 
needed to determine if the degenerative joint disease of the 
first metatarsophalangeal joint is part and parcel of the pes 
planus and whether it represents an aggravation beyond the 
natural progress of the disease process of the preexisting 
pes planus.

As to the veteran's claim for service connection for a 
bilateral hand disorder, the service medical records show 
complaints of joint pain in the hands.  In November 1991, the 
veteran was diagnosed with arthralgias, mainly hands, 
probable tendonitis in the right medial metacarpal region.  
Following his discharge from service, the veteran has been 
diagnosed with recurrent arthralgias of the hands with x-ray 
findings of degenerative joint disease of some of the fingers 
and subjective loss of grip with no pathologic diagnosis 
found.  Thus, the Board finds that additional development in 
the form of an opinion is needed.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should contact the veteran and 
ask him to provide a list of the dates 
and locations of all VA or non-VA 
treatment for his bilateral foot disorder 
and bilateral hand disorder.  The RO 
should take appropriate steps to obtain 
copies of all of the veteran's records of 
treatment or hospitalization from any VA 
facilities so identified, as well as any 
additional records of treatment from any 
other source identified by the veteran, 
which are not already in the claims file, 
and associate them with the record.  If 
the RO is unable to obtain any of the 
records identified by the veteran, it 
should follow the proper procedures under 
the VCAA.

2.  The RO should schedule the veteran 
for a VA examination, to determine 
whether the veteran's preexisting 
bilateral pes planus was aggravated 
beyond the natural progress of the 
disease process during service and 
whether the finding of degenerative joint 
disease in the bilateral great toe is 
related to pes planus.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is asked to 
answer the following questions:

(i)  Is it at least as likely as not 
that the finding of degenerative joint 
disease of the first metatarsophalangeal 
joint in the veteran's bilateral foot is 
a manifestation of the diagnosed 
bilateral pes planus?  Please state yes 
or no and substantiate your answer with 
medical principles and evidence in the 
claims file.

(ii)  Did the preexisting pes planus 
increase in severity during service?  
Please state yes or no and substantiate 
your answer with medical principles and 
evidence in the claims file.

(iii)  If pes planus increased in 
severity during service, was the increase 
in service due to the natural progress of 
the disease process or could be 
attributed to the veteran's period of 
service?  Please state yes or no and 
substantiate your answer with medical 
principles and evidence in the claims 
file.

(iv)  Is the finding of degenerative 
joint disease of the first 
metatarsophalangeal joint in the 
veteran's bilateral foot an aggravation 
of the pes planus?  Please state yes or 
no and substantiate your answer with 
medical principles and evidence in the 
claims file.

(v)  If so, is the finding of 
degenerative joint disease of the first 
metatarsophalangeal joint in the 
veteran's bilateral foot an aggravation 
beyond the natural progress of the 
disease process of pes planus?  Please 
state yes or no and substantiate your 
answer with medical principles and 
evidence in the claims file.

A complete rationale for all opinions 
expressed should be included in the 
examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.

3.  The RO should schedule the veteran 
for a VA examination, to determine the 
nature and etiology of his current 
bilateral hand complaints.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is asked 
to provide an opinion of the following 
questions:

(i)  Does the veteran have degenerative 
joint disease of the hands?  Please state 
yes or no and substantiate your answer 
with medical principles and evidence in 
the claims file.

(ii)  If so, does he have it based upon 
the November 1995 and April 1997 x-ray 
studies?  Please state yes or no.

(iii)  Did degenerative joint disease 
have its onset in service or within one 
year following the veteran's discharge 
from service?  Please state yes or no and 
substantiate your answer with medical 
principles and evidence in the claims 
file.

(iv)  Alternatively, is any currently 
diagnosed disability of the hands, to 
include degenerative joint disease, 
related to or was caused by any incident 
of service?  Please state yes or no and 
substantiate your answer with medical 
principles and evidence in the claims 
file.

A complete rationale for all opinions 
expressed should be included in the 
examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for bilateral foot 
disorder and bilateral hand disorder.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 


